TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 2, 2016



                                      NO. 03-16-00014-CR


                                   Troy Blanchard, Appellant

                                                 v.

                                  The State of Texas, Appellee




    APPEAL FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the trial court’s order denying an application for pre-trial writ of habeas

corpus. Having reviewed the record and the parties’ arguments, the Court holds that there was

no reversible error in the trial court’s order. Therefore, the Court affirms the trial court’s order

denying the application for pre-trial writ of habeas corpus. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.